Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/28/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The subject matter of claims 1, 7 and 11 appear to be inconsistent with the specification.
Based on [DRW, Figs. 3, 4B] and [SPEC, 0060], and supported by additional remarks provided in response to the interview held 2/2/2022, there appears to be some inconsistency between how DMA addresses are used in the independent claims and the specification.
According to the specification [SPEC, 0060] and the Remarks, the allocated DMA address is intended for a future I/O. The released DMA address is bound to a previously completed I/O. This appears to indicate that “DMA map” (i.e. allocate) and “DMA unmap” (i.e., release) initiated after an I/O submit should target different DMA addresses.
In contrast, in each of the independent claims as filed, a single claim element has been used to refer to the DMA address allocated and released after an I/O submit. This appears inconsistent with the corresponding details in the specification, which suggest the allocated address and the released address are distinct entities.
Inconsistencies between the claims and the disclosure may lead to a problem of indefiniteness. See MPEP 2173.03. In this case, the skilled artisan, in view of Figs. 3 and 4B would not have understood the allocated and released DMA addresses to be the same element.
Taking the claims broadly, it is possible to interpret the claims as alluding to later releasing the DMA address in a subsequent iteration of the process, however the specification does not suggest this view of the process. Further, such a construction is also inconsistent with dependent claims 3, 7, and 13, each of which, in combination with the respective base claims, specify that the just-allocated DMA address is to be released while performing the data I/O operation.
Accordingly, it is not clear how the claims should be construed, in light of the inconsistencies between the specification and the subject of the claims as filed.


“…a controller configured to, after transmitting a data input/output (I/O) instruction to the data storage device upon an indication of a data reading request, allocate the buffer memory, register a buffer cache of the buffer memory, allocate a first direct memory access (DMA) address for the buffer memory, and release [the] a second DMA address which has already been used.”

[CLM 2-3, 8, 12-13]
Claims 2-3, 8, and 12-13 recite the limitation "the data I/O operation".  There is insufficient antecedent basis for this limitation in the claims.
	Base claim 1 includes recitation of “a data input/output (I/O) instruction”, but no recitation of “a data I/O operation”. Accordingly, for the dependent claims, no antecedent basis appears to have been provided for “the data I/O operation”. This renders the claim ambiguous because it is unclear which element is being referred to by the term.
Accordingly, claims 2-3, 8, and 12-13 are rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (hereinafter, AAPA) and alternatively further in view of KR 20180062247A (hereinafter, “Ju”).

[CLM 1]
Claim 1 recites:
1. A data management system, comprising:
a data storage device;
a buffer memory configured to temporally store data read during a reading operation of the data storage device; and
a controller configured to, after transmitting a data input/output (I/O) instruction to the data storage device upon an indication of a data reading request, allocate the buffer memory, register a buffer cache of the buffer memory, allocate a direct memory access (DMA) address for the buffer memory, and release the DMA address.

	AAPA discloses each individual element and step claimed. See, e.g. Figs. 2 and 4A. In general, the process depicted by Fig. 2 concerns a method by which a read request is processed by a system. A host generates a read request for data stored on a storage system. A buffer cache of the storage system is checked. In the event of a cache miss, a set of preparatory steps relating to use of the buffer memory (allocating buffer memory, registering a buffer cache, mapping buffers for DMA) are performed prior to transmitting (submitting) a data I/O instruction to the storage device. 
However, the claimed invention differs from AAPA as depicted in Figs. 3 and 4B at least in the order in which the steps are performed. Notably, a subset of the steps are instead performed after transmission of the data I/O instruction.

[1: AAPA]
	Under a first construction, it is considered that a storage device is configured to process a plurality of such host read and write requests. Consider a timeline in which the process depicted in Figs. 2 and 4A is performed a plurality of times. Imagine two instances of the processing of Fig. 4A in sequence for READ requests 1 and 2. In this sequence, a first read request precedes preparatory steps for a later read request. Each instance includes steps of allocating…registering…allocating…and releasing, where such steps of READ 2 occur after issuing READ 1. Therefore, based on such an in the time window associated with processing the single read request, performing the particular steps claimed for READ 1 after issuing a data I/O instruction of READ 1, AAPA does disclose at least a controller performing each of the claimed steps for READ 2 after submitting for READ 1.
	As per MPEP 2144.04, a duplication of parts, e.g. processing of read requests, is considered obvious. Moreover, the difference between AAPA and the claims is merely using the same device to perform the same desired function on additional read requests – something a data storage device is designed to perform.
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply the disclosed device of AAPA to processing a plurality of read requests, thereby achieving the function of providing data retrieval for additional requests. Further, the results would have been predictable, as the storage device is being used according to the same methods as was known in the art.

[2: AAPA in view of Ju]
	Alternatively, for purposes of expediting prosecution, a second construction is considered where the context of processing a single I/O request is adopted.
	AAPA discloses a set of steps for a device to service a read request – a first set for preparing a buffer (allocating buffer memory, allocating DMA address for the buffer), a step of using the buffer (registering a buffer cache, or “cache insertion”) and releasing the buffer address after the operation is complete. However, AAPA does not disclose performing the claimed steps after submitting the I/O instruction to the storage device.
Where AAPA is silent, Ju discloses a controller for performing efficient allocation of a buffer in a storage system [ABST]. In response to a host read or write request, a storage device is to perform 
	To improve the efficiency of buffer usage, careful management of the buffer space allocations is necessary. Instead of allocating buffer space in advance, Ju proposes deferring buffer space allocation steps to an early stage of processing the fetched command, thereby reducing the buffer lifetime and hence improving buffer utilization [P4, p5-7]. As the command has been fetched by the storage device, it is considered that this causes buffer allocation steps to be performed after transmitting the I/O instruction to the storage device:
“According to the above-described embodiment, the buffer 230 is allocated to the command CMD mapped to a specific channel. However, as the specific channel has a large workload, the allocation state of the buffer 230 is maintained for a long time, The problem that the utilization efficiency of the battery 230 is lowered can be improved. For example, in the case where the buffer 230 is allocated to the command CMD at the time when the command CMD is fetched and the processing time of the command CMD is late, the state in which the buffer 230 is unnecessarily allocated.
On the other hand, according to the embodiment of the present invention described above, the buffer 230 is allocated to the command CMD that is performed at the early stage of the processing operation, and when the command processing is completed, the allocation of the buffer 230 is released, The time at which the allocation of the buffer 230 is maintained (e.g., lifetime) may be reduced. Also, in the case of the command CMD being executed at a later timing, the allocation of the buffer 230 to the command CMD is performed later corresponding to the command CMD, so that the buffer 230 is unnecessarily placed in the command CMD It can be prevented that it is allocated for a long time.” [P4, p5-7].


	Such practices appear applicable to the allocation of buffers in other memory.
	Hence, AAPA as modified by Ju teaches:
a controller configured to, after transmitting a data input/output (I/O) instruction to the data storage device upon an indication of a data reading request,
allocate the buffer memory (host provides a command CMD [Ju, P4, p5], where a command may be a read or write request; and during an early stage of processing the command at the storage device, allocate buffer capacity for the command [Ju, P4, p7], processing the command being construed as a memory operation performed after the controller transmits an instruction corresponding to the read request),
register a buffer cache of the buffer memory (registering a buffer cache after allocating memory for it [AAPA, 0008]),
allocate a direct memory access (DMA) address for the buffer memory (allocating a DMA address for the allocated buffer memory after allocating the buffer cache [AAPA, 0008]), and
release the DMA address (release the buffer when processing is complete: “when the command processing is completed, the allocation of the buffer 230 is released” [Ju, P4, p7]).
	
Although Ju does not specifically discuss other details of buffer management and DMA address allocation, it is understood that deferring allocation of the buffer cache would require dependent steps 
As disclosed, mapping (registering) the buffer cache, allocating a DMA address for providing access to the allocated buffer cache and subsequently releasing the DMA address are known operations which are to be performed as part of allocating and deallocating buffer capacity. Hence, AAPA as modified with Ju’s technique to defer buffer allocation steps to an early stage of command processing (i.e. after transmitting the I/O) results in deferral of such buffer allocation and deallocation steps (e.g., because one cannot deallocate the buffer space before the allocating step; if no buffer space has been allocated, no buffer location is available to map to; and prior to allocating buffer memory, registering (or cache insertion) may be performed buffer memory because no space has been allotted).
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to defer performing steps related to allocating and deallocating buffer capacity, as disclosed by AAPA, to after a memory operation related to a received command is transmitted for command processing as disclosed by Ju in order to shorten a time during which the buffer capacity is held, thereby improving buffer space utilization and improving storage device performance/efficiency.

[CLM 2]
2. The data management system of claim 1, wherein the controller is further configured to allocate the buffer memory and the DMA address in advance of performing the data I/O operation.
	Claim 2 is rejected on similar grounds as claim 1. AAPA [Figs. 2, 4A] further depicts allocating buffer memory and DMA address before performing a data I/O operation under the first construction.
	Alternatively, with regard to the second construction, it is noted that as described in AAPA, in response to a receiving a read request, a data I/O instruction is sent to the storage device. It is not clear operation, as there is no antecedent basis for the element. Further, none of the figures depicts the relationship regarding the time at which the data I/O operation is performed and the other recited steps.
	However, based on [SPEC, 0071], “I/O submit" appears to refer to a data I/O instruction which eventually results in performance of an I/O operation in the storage device, after which the DMA address for the buffer is released.

	Similarly, Ju discloses that at an early stage of command processing, buffer cache memory is allocated for the data I/O. Therefore, Ju discloses performing known initialization steps for allocation (e.g. allocating buffer memory and DMA address for the buffer) in advance of the data I/O operation, as it is understood that the data I/O operation has not been performed (completed) at the early stage.

Hence, command processing is initiated after the storage device receives the data I/O instruction. Let command processing comprise performing the memory access and transmitting data back to the buffer. Therefore, it follows that an early stage of command processing as disclosed by Ju may be construed as being before a data I/O operation is performed to return data to the buffer, as at an early stage of performing the memory operation associated with the command, the memory access operation is not completed and data is not yet available to be read to the buffer.

Regarding CLM 4-6, the combination teaches claim 1. AAPA further addresses claims 4-6 [AAPA, 0007-0008], as each additional step recited is part of the known prior art process for processing a read request:
[CLM 4]
…wherein the controller is further configured to search through the buffer cache when there is the data reading request ([Fig. 2]; buffer cache is searched in response to read request [AAPA, 0008]).

[CLM 5]
…wherein the controller is further configured to receive a notification through an interrupt when the data I/O is completed ([AAPA, Fig. 2]; receiving notification through interrupt at end of hardware I/O process [AAPA, 0008]).

[CLM 6]
…wherein the controller is further configured to switch a context to perform another task after receiving the notification (switch context after interrupt [SPEC, 0008]; [AAPA, Fig. 2]).

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and to overcome pending rejections set forth under 35 U.S.C. 112.
	Claims 7-11 are currently rejected under 35 U.S.C. 112, but appear to contain allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:
[CLM 3]
3. The data management system of claim 2, wherein the controller is further configured to register the buffer cache and release the DMA address while performing the data I/O operation.
wherein the controller is further configured to register the buffer cache and release the DMA address while performing the data I/O operation.
	AAPA recites releasing the DMA address, but only after completing the I/O operation [0008].
	Ju discloses deferring a buffer allocation process until after I/O is submitted (fetched), however Ju is silent to specifically registering the buffer cache and releasing the DMA address while performing the data I/O operation.
	None of the other cited prior art of record appear to specifically teach or suggest the above features.

[CLM 7-10; 13]
	Claims 7-10 and 13 recite similar subject matter as claim 3.

[CLM 11]
Claim 11 recites similar subject matter as claim 1, and further requires that the set of steps is performed before performing a context switch. None of the cited prior art of record appears to teach or suggest the combination of steps, where the steps are performed after I/O submit but before performing switching a context at the controller.

Remarks
	The Examiner further notes that additional language which clarifies the context and purpose of the steps in the claims may be beneficial to distinguishing over the cited prior art. For example, in the Remarks filed 2/4/2022, it is made clear that the steps are to prepare for a subsequent I/O, rather than the current I/O. The context and purpose are not presently required to be considered in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stratikopoulos’s “FastPath”
	FastPath aims to bypass the I/O software stack and offload BIO and driver logic onto an accelerator (FPGA), rather than reordering the steps taken in traversing the I/O stack [P171-172].

Zhang‘s “NVMMU”
	Strategies for overheads when transferring data between disk and memory, and within memory [P14].

Markuze’s “True IOMMU Protection”
Discussion of OS, DMA and IOMMU operation [P249-251].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                 

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136